          Case 20-31585 Document 64 Filed in TXSB on 03/30/20 Page 1 of 8




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN RE:                                            §
                                                  §         CASE NO. 20-31585-11
PEARL RESOURCES LLC                               §
                                                  §         CASE NO. 20-31586-11
PEARL RESOURCES OPERATING                         §              (Chapter 11)
CO., LLC,                                         §
                                                  §         Joint Administration Requested
         Debtors.                                 §           Under Case No. 20-31585-11
                                                  §          Judge Eduardo V. Rodriguez

     CHARGER SERVICES, LLC’S MOTION FOR RELIEF FROM AUTOMATIC STAY

         PURSUANT TO LOCAL RULE 4001-1(a)(3), THIS IS A MOTION FOR
         RELIEF FROM THE AUTOMATIC STAY. IF IT IS GRANTED, THE
         MOVANT MAY ACT OUTSIDE THE BANKRUPTCY PROCESS. IF YOU
         DO NOT WANT THE STAY LIFTED, IMMEDIATELY CONTACT THE
         MOVING PARTY TO SETTLE. IF YOU CANNOT SETTLE, YOU MUST
         FILE A RESPONSE AND SEND A COPY TO THE MOVING PARTY AT
         LEAST 7 DAYS BEFORE THE HEARING. IF YOU CANNOT SETTLE,
         YOU MUST ATTEND THE HEARING. EVIDENCE MAY BE OFFERED
         AT THE HEARING AND THE COURT MAY RULE.

         REPRESENTED         PARTIES       SHOULD        ACT     THROUGH          THEIR
         ATTORNEY.

         THERE WILL BE A HEARING ON THIS MATTER ON APRIL 28, 2020,
         AT 9:00 A.M. IN COURTROOM #402, 515 RUSK AVENUE, HOUSTON,
         TEXAS 77002.

         Creditor Charger Services, LLC (“Charger”) files this Motion for Relief from Automatic

Stay under 11 U.S.C. § 362(d), and would respectfully show the following:

I.       SUMMARY OF THE ARGUMENT

         1.     Before Pearl Resources Operating Co., LLC (“Pearl Resources”) and Pearl

Resources LLC (“Pearl”) (collectively, “Debtors”) filed for bankruptcy on March 3, 2020, the two

Pearl entities and Charger had been litigating a quantum meruit dispute that culminated in oral

argument before the Eighth District Court of Appeals in El Paso just last month as part of Pearl’s


CHARGER SERVICES, LLC’S MOTION                                                             PAGE 1
FOR RELIEF FROM AUTOMATIC STAY
           Case 20-31585 Document 64 Filed in TXSB on 03/30/20 Page 2 of 8




appeal of a quantum meruit judgment in Charger’s favor (the “Appeal”). All work required of the

Debtors on the Appeal was concluded prior to the bankruptcy, and the only outstanding task is to

await a ruling from the Court of Appeals. In accordance with judicial economy, a factor that

provides the necessary “cause” to lift the automatic stay, Charger requests that the bankruptcy stay

be lifted to allow the parties to conclude the appellate process. Charger does not request that the

stay be lifted to attempt to enforce the judgment against Debtors outside the bankruptcy claims

process.

II.    PROCEDURAL BACKGROUND

       2.      Charger filed suit against Debtors in November 2017, seeking payment for

emergency services provided to Debtors at their well site after a blowout. See Cause No. P-7800-

83-CV; Charger Services, LLC v. Pearl Resources LLC, et al., In the 83rd Judicial District Court

of Pecos County, Texas. Following a bench trial, the District Court entered a judgment on

February 5, 2019 in Charger’s favor on a quantum meruit claim against Debtors in the principal

amount of $76, 381.00, in addition to pre- and post-judgment interest at the rate of 5.5 percent per

annum. See Exhibit A, Final Judgment. Charger abstracted the Final Judgment, which was

recorded in Pecos County on or about February 8, 2019. See Exhibit B, Recorded Abstract of

Judgment.

       3.      Debtors timely appealed the judgment to the Eighth Court of Appeals in El Paso.

See Cause No. 08-19-00096-CV; Pearl Resources LLC and Pearl Resources Operating Co., LLC

v. Charger Services, LLC; In the Eighth Court of Appeals. The Appeal has been fully briefed, and

the parties participated in oral argument on February 11, 2020.

       4.      Debtors filed their voluntary Chapter 11 bankruptcy petitions on March 3, 2020,

before the Court of Appeals issued an opinion on the merits of the Appeal. Both Debtors’ petitions



CHARGER SERVICES, LLC’S MOTION                                                               PAGE 2
FOR RELIEF FROM AUTOMATIC STAY
          Case 20-31585 Document 64 Filed in TXSB on 03/30/20 Page 3 of 8




identify Charger’s Final Judgment on their Official Forms 204, listing “creditors who have the 20

largest unsecured claims.”1 See Case 20-31585 Dkt. 1-5; Case 20-31586 Dkt. 1-5. Debtors

categorize the claim as “disputed.”

        5.       The initiation of Debtors’ bankruptcy proceedings automatically stayed any further

action by the Court of Appeals.         See e.g., Exhibit C, Court of Appeals Order Abating Appeal.

However, the only remaining step in the Appeal process is for the Court of Appeals to issue its

ruling. Debtors do not need to perform any additional work or take any further action before

matters can be finalized with respect to the Appeal. If an opinion is issued in Charger’s favor, then

Debtors can decide whether to pursue the matter before the Texas Supreme Court. Any additional

appellate briefing will likely involve substantially the same or similar issues to those that have

already been fully briefed before the Court of Appeals. Resolution of the Appeal and the appellate

process would be a substantial step toward finalizing an important issue involving Debtors’

outstanding creditors.

III.    ARGUMENT AND AUTHORITIES

        6.       An automatic stay issued as a result of the initiation of a bankruptcy proceeding

may be modified for cause. 11 U.S.C. § 362(d)(1). “Cause” is not defined in the bankruptcy code

and must be determined on a case by case basis after an examination of the totality of

circumstances. See In re Kao, 2015 WL 9412744, at *2 (Bankr. S.D. Tex. Dec. 21, 2015). There

are twelve factors to be analyzed when determining cause. See In re U.S. Brass Corp., 176 B.R.

11, 12 (Bankr. E.D. Tex. 1994) (citing In re Curtis, 40 B.R. 795, 799-800 (Bankr. D. Utah 1984)).




1
        Charger’s recorded Abstract of Judgment constitutes a lien on and attaches to Debtors’ real property under
Texas Property Code § 52.001. Charger has no knowledge that Debtors have posted security or are excused by law
from posting security, as necessary to abate Charger’s lien under Texas Property Code § 52.0011.

CHARGER SERVICES, LLC’S MOTION                                                                            PAGE 3
FOR RELIEF FROM AUTOMATIC STAY
        Case 20-31585 Document 64 Filed in TXSB on 03/30/20 Page 4 of 8




These factors need not be assigned equal weights, however, and only those factors relevant to the

particular case need to be considered. Id.

       7.      When deciding whether the lift the automatic stay to allow litigation against a

debtor to proceed outside the bankruptcy court, this Court should consider “whether lifting the stay

will result in any great prejudice to the debtor or the bankruptcy estate, whether any hardship to a

nondebtor of continuance of the stay outweighs any hardship to the debtor, and whether the creditor

has a probability of prevailing on the merits of the case.” In re Kao, 2015 WL 9412744, at *2. The

factor of judicial economy may also be considered in deciding whether to lift the automatic stay.

See In re U.S. Brass Corp., 176 B.R. at 12. In fact, a decision to lift the stay may be upheld on

this ground alone. Id. (citing In re Kemble, 776 F.2d 802, 807 (9th Cir. 1985)). See also In re

Young, 2006 WL 3088225, at *2 (Bankr. S.D. Tex. Oct. 20, 2006) (allowing a matter to proceed

in another forum may constitute cause).

       8.      The party opposing the request to lift the stay has the burden of proof for all issues

unrelated to the debtors’ equity in property, such as those raised in this motion. See 11 U.S.C. §

362(g). The Bankruptcy Code gives the Court broad discretion to provide appropriate relief from

the automatic stay as may fit the facts of a particular case. In re Young, 2006 WL 3088225, at *2.

       9.      In the present case, judicial economy weighs heavily in favor of allowing the stay

to be lifted so that the Appeal may be concluded. This finalization is a necessary step toward

resolving an important issue – liquidation of the Final Judgment awarded to Charger in the

quantum meruit suit. See In re Patel, 2010 WL 3239128, at *1-2 (Bankr. S.D. Tex. Aug. 16, 2010)

(lifting stay to allow creditors to pursue litigation outside the bankruptcy court and noting that

“liquidation of Movants’ claims is necessary in the bankruptcy case”).




CHARGER SERVICES, LLC’S MOTION                                                                PAGE 4
FOR RELIEF FROM AUTOMATIC STAY
         Case 20-31585 Document 64 Filed in TXSB on 03/30/20 Page 5 of 8




       10.     In situations such as this, especially after a verdict has been reached in the creditor’s

favor, bankruptcy courts have concluded that such litigation history deems the state courts

competent to handle to conclusion the causes of action that have been raised in the state court

litigation, as opposed to necessitating the opening of an adversary proceeding overseen as part of

the bankruptcy administration. See, e.g., In re Patel, 2010 WL 3239128, at *1-2 (lifting stay to

permit parties to obtain trial court rulings on post-jury verdict motions); In re Kao, 2015 WL

9412744, at *2 (lifting stay to allow parties to continue litigation that preceded the bankruptcy by

several years); In re Young, 2006 WL 3088225, at *2 (lifting stay because “delaying the state

court’s consideration of the [dispositive] motions would impede judicial economy and would result

in hardship to Movant, in light of the past delays Movant has experienced as a result of the

bankruptcy filings”). Texas state courts (specifically, the 83rd Judicial District and the Eighth

Court of Appeals) have been involved in the parties’ quantum meruit litigation since its inception

in November 2017, a bench trial has been held, and a verdict has been rendered. The state court

litigation involving Debtors has proceeded even further than In re Patel (post-verdict briefing) , In

re Kao (permitting case to proceed to trial), and In re Young (dispositive motions), as oral

arguments before the Eighth Court of Appeals already concluded last month. In each of these

three cases, the bankruptcy courts ordered that the automatic stay be lifted to allow the state court

litigation to proceed.

       11.     Courts have concluded that debtors, such as Pearl, have “an interest in participating

in the resolution of this issue because it will affect the resolution of future litigation.” See In re

U.S. Brass Corp., 176 B.R. at 12. Indeed, “[a]llowing the state court to proceed will accelerate

and promote the economical administration of this bankruptcy estate.” In re Patel, 2010 WL

3239128, at *2. Thus, lifting the stay will not result in any great prejudice to Debtors or to their



CHARGER SERVICES, LLC’S MOTION                                                                   PAGE 5
FOR RELIEF FROM AUTOMATIC STAY
         Case 20-31585 Document 64 Filed in TXSB on 03/30/20 Page 6 of 8




bankruptcy estate, and continuance of the stay will impose a hardship upon Charger that outweighs

the hardship (if any) to the Debtors. Id. Furthermore, because Charger does not seek collection,

only liquidation, “allowing the state court litigation to proceed would not prejudice the rights of

other creditors.” Id.

        12.     The Court of Appeals is ready to render its opinion. Texas appellate courts can

dispose of this issue quickly, which should streamline the issues before this Bankruptcy Court and

prevent the need for Charger to open an adversary proceeding to relitigate the Final Judgment.

Moreover, the costs and effort required by Debtors are minimal at this stage in the proceeding.

No party will be prejudiced by allowing the stay to be lifted so that the Court of Appeals can issue

its opinion and so that the disputed nature of the Final Judgment can, once and for all, be resolved.

IV.     CONCLUSION AND PRAYER

        Creditor Charger Services, LLC respectfully requests the Court to enter an order

substantially similar to the proposed order attached hereto as Exhibit D, which: (a) grants this

Motion; (b) lifts the automatic stay to allow the Eighth Court of Appeals to issue an opinion in the

Appeal and for the parties to finalize the appellate process; and (c) providing such other and further

relief to which it is justly entitled.




CHARGER SERVICES, LLC’S MOTION                                                                 PAGE 6
FOR RELIEF FROM AUTOMATIC STAY
       Case 20-31585 Document 64 Filed in TXSB on 03/30/20 Page 7 of 8




                                   Respectfully submitted,

                                   DAVIS, GERALD & CREMER
                                   A Professional Corporation
                                   400 W. Illinois, Suite 1400
                                   Midland, Texas 79701
                                   (432) 687-0011
                                   (432) 687-1735 (Fax)

                                   By: /s/ Katherine L. Petroski
                                         John A. “Jad” Davis
                                         State Bar No. 05511400
                                         jadavis@dgclaw.com
                                         *Motion for Pro Hac Vice granted on
                                         3/14/2020

                                          Katherine L. Petroski
                                          State Bar No. 24088218
                                          klpetroski@dgclaw.com

                                   ATTORNEYS FOR CHARGER SERVICES,
                                   LLC




CHARGER SERVICES, LLC’S MOTION                                           PAGE 7
FOR RELIEF FROM AUTOMATIC STAY
        Case 20-31585 Document 64 Filed in TXSB on 03/30/20 Page 8 of 8




                             CERTIFICATE OF CONFERENCE

       I hereby certify that I have conferred with Walter Cicack, counsel for Debtors, by email on
March 19, 2020 and again on March 26, 2020 regarding the relief requested in this motion. Mr.
Cicack has indicated that Debtors object at this time with Charger’s request to move forward with
the Appeal. Charger therefore files this Motion as OPPOSED.


                                              /s/ Katherine L. Petroski
                                             Katherine L. Petroski


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 30th day of March, 2020, a true and correct
copy of the foregoing document was filed with the Court and served: (1) electrically upon those
parties registered to receive electronic notice via the Court’s CM/ECF System; (2) by separate
email to I hereby certify on the 30th day of March 2020, a true and correct copy of the foregoing
was filed with the Court and served: (1) electronically upon those parties registered to receive
electronic notice via the Court’s CM/ECF system; (2) by separate email to Walter J. Cicack and
Jeremy M. Masten as counsel for Debtors; and (3) upon those additional parties listed in the
attached Service List by First Class United States Mail postage prepaid, which includes all
remaining parties required by applicable Rules.



                                              /s/ Katherine L. Petroski
                                             Katherine L. Petroski




CHARGER SERVICES, LLC’S MOTION                                                             PAGE 8
FOR RELIEF FROM AUTOMATIC STAY
